Citation Nr: 0943143	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-17 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for service-connected 
eczematoid dermatitis of the scalp, chest, back, ears, and 
extremities (skin disability), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded the claim in March 2009 to accomplish 
further development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
service connected skin disability covers 25 percent of his 
total body area and 35 percent of his exposed body area and 
requires the use of topical medication and antihistamines.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the Veteran's service connected skin disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71(a), Diagnostic Code 7806 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant with notice in March 2006 and 
June 2008, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an August 2009 supplemental statement of the 
case, following the provision of notices.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently in receipt of a 30 percent 
evaluation under Diagnostic Code 7806, the relevant code 
pertaining to dermatitis or eczema. 

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  More than 40 percent of the entire body or 
more than 40 percent of exposed areas, affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period, warrants a 60 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).

Taking into account all relevant evidence, the criteria for 
an increased rating for the Veteran's service connected skin 
disability have not been met.  As indicated above, the 
evidence would need to demonstrate that the eczema involves 
more than 40 percent of the Veteran's entire body or more 
than 40 percent of his exposed areas affected by this 
disability, or would require constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for treatment of his disability.  VA 
examination in June 2009 noted that the Veteran's skin 
disability covers 25 percent of his total body area and 35 
percent of his exposed body area.  He only required the use 
of topical medication and antihistamines to treat his skin 
disability.  No other competent evidence of record 
demonstrates that the criteria for the next-higher 40 percent 
evaluation have been satisfied. Thus, there is no support for 
an increased rating here.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required 
hospitalization due to the service-connected disability, and 
marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

At no time during the pendency of this claim has the 
disability been more or less disabling than as currently 
rated.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted. 

ORDER

Entitlement to a rating in excess of 30 percent for service-
connected eczema dermatitis of the sclap, chest, back, ears 
and extremities is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


